Case 3:19-cv-14471-MAS-ZNQ Document 35 Filed 05/11/20 Page 1 of 4 PageID: 279



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



ALEXANDER Z. MURGULY,

                         Plaintiff,
                                                          Civil Action No. 19-14471 (MAS) (ZNQ)
                         v.
                                                               MEMORANDUM ORDER
KELLY LOCKE, et al.,

                         Defendants.


       This matter comes before the Court upon Plaintiff Alexander Z. Murguly’s (“Plaintiff”)

Motion for Discovery (the “Motion”). (Mot., ECF No. 31.) Defendant JPMorgan Chase Bank,

N.A. (“Chase”) opposed (Chase Opp’n, ECF No. 33), as did Defendant Google LLC (“Google”)

(Google Opp’n, ECF No. 34.) Defendants Kelly Locke and TCF National Bank did not oppose.

The Court has carefully considered the parties’ arguments and decides the matter without oral

argument pursuant to Federal Rule of Civil Procedure 1 78 and Local Civil Rule 78.1. For the

reasons set forth herein, Plaintiff’s Motion is denied.

       Plaintiff seeks discovery from Defendants Chase, TCF National Bank, and Google LLC.

(Pl.’s Moving Br. 1-2, ECF No. 31.) From Chase, Plaintiff seeks certain “documentation regarding

communications with TCF National Bank” and “[d]ocumentation regarding the address of

Moyosore Ajibodu, an account holder at Chase[.]” (Id.) Plaintiff seeks discovery regarding

“communications with JPMorgan Chase Bank, N.A.” (Id.) Plaintiff seeks discovery “regarding

advertised claims on Google.com.” (Id.)



1
  All references to Rules hereinafter refer to the Federal Rules of Civil Procedure, unless otherwise
identified.
Case 3:19-cv-14471-MAS-ZNQ Document 35 Filed 05/11/20 Page 2 of 4 PageID: 280



       In opposition, Chase contends that “Plaintiff’s motion is premature as the parties have not

held a Rule 26 scheduling conference.” (Chase Opp’n Br. 1, ECF No. 33.) Chase also argues that

Plaintiff has failed to state good cause why Plaintiff should be permitted to deviate from Rule 26’s

instruction that discovery shall not be conducted prior to the parties’ Rule 26(f) conference. (Id. at

3.) Chase states “Plaintiff’s request is tantamount to a request for an expedited discovery schedule

as he seeks to bypass the requirements of the Rule 26(f) conference.” (Id. at 3-4.)

       Google opposes Plaintiff’s Motion because “Google is no longer an active defendant in

this case.” (Google Opp’n Br. 1, ECF No. 34.) Google states that Plaintiff “seeks discovery from

Google even though (a) there is no active complaint against it, (b) he never served a document

request or subpoena of any kind, and (c) the demanded discovery is, among other things, wholly

irrelevant to Google’s immunity from suit under Section 230 [of the Communications Decency

Act, 47 U.S.C. § 230].” (Id.)

       Rule 26 broadly encompasses completion of discovery. Rule 26 provides, generally, that

“a party may not seek discovery from any source before the parties have conferred as required by

Rule 26(f)[.]” Fed. R. Civ. P. 26(d)(1). The Court is within its discretion to permit discovery prior

to that conference. (Id.) “In ruling on a motion for expedited discovery, the Court should consider

‘the entirety of the record to date and the reasonableness of the request in light of all the

surrounding circumstances.’” Good Man Productions, Inc. v. Doe, No. 14-7906, 2015 WL 892941,

at *1 (D.N.J. Mar. 2, 2015) (quoting Better Packages, Inc. v. Zheng, No. 05-4477, 2006 WL

1373055, at *2 (D.N.J. May 17, 2006) (further citation omitted)). “Courts have generally employed

one of two standards for determining the appropriateness of expedited discovery.” Better

Packages, 2006 WL 1373055, at *2. “The [first] standard is very similar to a preliminary injunction

analysis and looks more closely at the merits of the request.” Id. This standard is analyzed under




                                                  2
Case 3:19-cv-14471-MAS-ZNQ Document 35 Filed 05/11/20 Page 3 of 4 PageID: 281



the framework outlined in Notaro v. Koch, 95 F.R.D. 403 (S.D.N.Y. 1982). “The second is the

reasonableness standard, which requires the party seeking discovery to prove that the requests are

reasonable under the circumstances.” Id. This Court has previously applied both standards.

Compare Gucci America, Inc. v. Daffy’s Inc., No. 00-4463, 2000 WL 1720738, at *6 (D.N.J. Nov.

14, 2000) (applying the Notaro standard), with Techtronic Industries North America, Inc. v.

Inventek Colloidal Cleaners, LLC, No. 13-4255, 2013 WL 4080648, at *2 (D.N.J. Aug. 13, 2013),

and Better Packages, 2006 WL 1373055, at *2 (applying the reasonableness standard).

       Here, the Court contemplates that the reasonableness standard, which is “considerably

more liberal than the Notaro standard,” Better Packages, 2006 WL 1373055, at *3, “gives it the

flexibility it needs to exercise its wide discretion to manage discovery,” Techtronic, 2013 WL

4080648, at *2, and that “[a] large part of the reasoning behind the court’s heightened standard for

expedited discovery in Notaro and the reason for the court’s application of Notaro to Gucci was

that the nonmoving party in both cases needed protection from the plaintiff’s extraordinary

discovery requests at such an early stage of litigation.” Better Packages, 2006 WL 1373055, at *4.

“Application of [the reasonableness] standard depends on the actual circumstances of each case,

as well as consideration of certain factors such as a pending preliminary injunction hearing, the

need for the discovery[,] and the breadth of the requests.” Better Packages, 2006 WL 1373055, at

*3 (citing Ent’mt Technology Corp. v. Walt Disney Imagineering, No. 03-3546, 2003 WL

22519440, at *3 (D.N.J. Oct. 2, 2003)).

       In light of the particular circumstances of this case, the Court finds that the requests for

discovery relating to Chase, TCF National Bank, and Google LLC are not reasonable under the

circumstances. Plaintiff has demonstrated no reason why the Court should deviate from the Federal

Rules to allow expedited discovery. After the parties have conducted their Rule 26(f) Conference,




                                                 3
Case 3:19-cv-14471-MAS-ZNQ Document 35 Filed 05/11/20 Page 4 of 4 PageID: 282



Plaintiff may seek discovery permitted by the Federal Rules. Accordingly, and for good cause

shown,

         IT IS on this 11th day of May, 2020

         ORDERED that Plaintiff’s Motion for Discovery (ECF No. 31) is DENIED.


                                                         s/ Zahid N. Quraishi
                                                        ___________________________
                                                        ZAHID N. QURAISHI
                                                        United States Magistrate Judge




                                               4
